DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of IDS filed on 1/7/22 and 12/1/22. Claims 1-20 are pending in the application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 are, drawn to  liquid personal cleaning composition, classified in  A61K 8/44, 342 and 463.
II. Claim 20, drawn to  method of reducing bacteria comprising the step of contacting the skin surface, classified in A61Q 5/02 and A61Q19/10.
The inventions are independent or distinct, each from the other because:
Inventions  group I  and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as the product disclosed in US 2015/0196477. See claim 8 drawn to method for reducing bacteria on skin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ali Anoff on 12/7/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  Claims 2-3 do not end with period but with “,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites under  (b) “greater than 0.8 wt% to 2.0 wt% of the combination of: (i) linalool, a linalool isomer, or combinations thereof; and (ii) hinokitiol “. 
Claim 4 recites greater than 0.05 wt% of hinokitiol. Greater than also means the values can be 1%, 2 %, 3% and so on and this value will not meet then claim requirement where the total weight should be 0.8-2%. 
Claim 5 recites at least 0.1 wt% of hinokitiol.  Above values for 0.1 wt % value will not meet then claim requirement  under claim 1where the total weight should be 0.8-2%. The same is true for claims 6-7 regarding “ at least 0.1 wt % and at least 0.5%wt for linalool, linalool isomer or combination thereof”. 
These claims are not further limiting the scope of claim 1 for the range for  combination of: (i) linalool, a linalool isomer, or combinations thereof; and (ii) hinokitiol “.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 6,566, 313 (‘313) and U. S. Patent  6,323,166 (‘166) and WO 2007/017760 (‘760).
Patent ‘313 teaches shampoo compositions (claimed liquid personal cleaning compositions of claims 1 and 19 and  claimed liquid hair washing composition of claim 17) and teaches at bridging col.s 1-2  shampoo and body wash (claims 1, 17 and 1nd 19) and teaches anionic surfactant also and the amount is from about 1 to about 40% and this meets the limitation of greater than 4% surfactant of claim 1, greater than 7% of claims 10 and 19. Patent ‘313 at col.6, line 50 through col.7, line 18 teaches anionic surfactant and the preferred anionic surfactants are ammonium lauryl sulfate, sodium lauryl sulfate (claim 12) and teaches the combination of  ammonium lauryl sulfate, sodium lauryl sulfate, ammonium laureth sulfate and sodium laureth sulfate (claim 11) and teaches pH at col. 7, ll. 45-47 and the pH is 4 to about 6 and this meets the limitation of claim 1, wherein the pH is less than 7 and the claimed pH 4 to about 5.2 of claim 13 and pH 4 to 5 of claim 19 overlaps with the pH taught by patent. Patent ‘313 at bridging col.s 7-8 teaches amphoteric surfactant and at col. 8, ll. 42-56 teaches claimed betaine (claim 15). Patent at col.7, ll. 23-24 teaches water as carrier and the amount is about 50 to about 90% and this meets the limitation of claim 16, which is “at least 80% of water”.
The difference between patent ‘313 and instant application is it does not teach hinokitiol and claimed linalool or its isomer, which are geraniol or nerol.
Patent ‘166 teaches shampoo compositions (claimed liquid personal cleaning compositions of claims 1 and 19 and  claimed liquid hair washing composition of claim 17) and teaches at col.1 lines 0.05-5% by weight of essential oil component selected from the group consisting of terpene esters and terpene hydrocarbons and this includes claimed linalool and also its isomers nerol and geraniol (claims 1, 6-7, 14 and 19). The claimed amount at least 0.1 % and 0.5 %  is within the amount taught  by patent ‘166 (claims 6-7). The claimed amount at least 0.8 % to less than 1.2 % of claim 19 is within 0.05-5%for linalool, linalool isomer.
WO ‘760 teaches self-preservation system and  teaches under abstract:

    PNG
    media_image1.png
    226
    933
    media_image1.png
    Greyscale

WO at [012] teaches  :

    PNG
    media_image2.png
    352
    887
    media_image2.png
    Greyscale

 The above paragraph teaches antifungal/antimicrobial compositions that can have 0-5% of babassumadopropalkonioum chloride or  0.05-0.5% of hinokitiol which are used as a natural antimicrobial. WO at [013] teaches at least one surfactant, which is betaine (claims 1,15 and 19 ) and the amount is  15-50% and this meets the limitation of greater than 4% surfactant of claim 1, greater than 7% of claims 10 and 19. WO at [038] teaches shampoo compositions and this has babassumadopropalkonioum chloride and this has full antimicrobial effect against the test organisms ( see table 14). The amount of 0.05-0.5% of hinokitiol meets greater than 0.05 % of claim 4 and meets at least 0.1% of claim 5 and meets less than 1% of claim 8 and meets less than 0.5% of claim. The claimed amount at least 0.1%  to less than 0.3 % is within 0.05-0.5% of claim 19 for hinokitiol
 When the amount of linalool or its isomer is 1 % and the amount of hinokitiol is 0.1% then the ratio is 10 and this is less than 18:1 of claim 1 and less than 15:1 of claim 2 and this is within 13:1 to 1:1 of claim 3 and within 12:1 to 5:1 respectively of claim 19. The combined amount is 1.1 and this is greater than 0.8 to 2% of claim 1.
When the amount of linalool or its isomer is 1.2 % and the amount of hinokitiol is 0.2% then the ratio is 6 and this is less than 18:1 of claim 1 and less than 15:1 of claim 2 and this is within 13:1 to 1:1 of claim 3 and within 12:1 to 5:1 respectively of claim 19. The combined amount is 1.4 and this is greater than 0.8 to 2% of claim 1.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the shampoo  composition of patent ‘313 comprising anionic surfactant and betaine and water and having pH lower than 7 add essential oils  which can be linalool or its isomers nerol or geraniol and add hinokitiol taught by WO document, as a natural antimicrobial with the reasonable expectation of success that the modified compositions exhibit antimicrobial effect in addition to cleansing the hair. The idea of combining the ingredients flows logically from the art for having been used in the shampoo compositions. This is a prima facie case of obviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 6,566,313 (‘313) and U. S. Patent  6,323,166 (‘166) and WO 2007/017760 (‘760) as applied to claims 1-17 and 19  above, and further in view of U. S. Patent  6,194,364 (‘364).
All the above references teach personal cleaning compositions drawn tom hair wash (shampoo) but not drawn to liquid hand washing compositions of claim 18.
Patent ‘364 teaches liquid personal cleansing compositions and teaches at col.2, line  36-39 that the personal cleaning compositions refers to shower washes, liquid hand washes and shampoo. Thus, all these formulations are functional equivalents in the personal cleaning art.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  change the shampoo  composition of patent ‘313 with hand wash  since both are personal cleaning functional equivalents products taught by patent ‘364  by adding anionic surfactant and betaine and water and having pH lower than 7 taught by patent ‘313  add essential oils  which can be linalool or its isomers nerol or geraniol and add hinokitiol taught by WO document, as a natural antimicrobial with the reasonable expectation of success that the modified compositions exhibit antimicrobial effect in addition to cleansing the hand. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619